                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 1 of 15 Page ID #:110



                                                                                      1 Farah Tabibkhoei (SBN 266312)
                                                                                          REED SMITH LLP
                                                                                      2 355 S. Grand. Ave. Suite 2900
                                                                                          Los Angeles, CA 90071
                                                                                      3 Telephone: (213) 457-8219
                                                                                          Fax: (213) 457-8080
                                                                                      4 Email: FTabibkhoei@reedsmith.com

                                                                                      5 James C. Pistorino (SBN 226496)
                                                                                          PARRISH LAW OFFICES
                                                                                      6 224 Lexington Dr.
                                                                                          Menlo Park, CA 94025-2910
                                                                                      7 Telephone: (650) 400-0043
                                                                                          Email: james@dparrishlaw.com
                                                                                      8 Attorneys for Plaintiff Linda Pehoviack

                                                                                      9

                                                                                     10                     IN THE UNITED STATES DISTRICT COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                     11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                     12
                                                                                          LINDA PEHOVIACK, an individual,         Case No. 8:20-cv-00661-DOC-KES
REED SMITH LLP




                                                                                     13
                                                                                                            Plaintiff,            PLAINTIFF’S EX PARTE
                                                                                     14                                           APPLICATION FOR LEAVE
                                                                                                                                  TO FILE SUR-REPLY IN
                                                                                     15          v.                               RESPONSE TO DEFENDANT’S
                                                                                                                                  REPLY TO MOTION TO
                                                                                     16   ALEX AZAR, in his capacity as Secretary DISMISS
                                                                                          of the UNITED STATES DEPARTMENT
                                                                                     17
                                                                                          OF HEALTH AND HUMAN SERVICES, Honorable David O. Carter
                                                                                     18                                           United States District Judge
                                                                                                          Defendant.
                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28

                                                                                          PLAINTIFF’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN RESPONSE
                                                                                                          TO DEFENDANT’S REPLY TO MOTION TO DISMISS
                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 2 of 15 Page ID #:111



                                                                                      1 I.     INTRODUCTION
                                                                                      2        Pursuant to Local Rules 7-10 and 7-19, Plaintiff Linda Pehoviack respectfully
                                                                                      3 requests that the Court grant her leave to file a sur-reply to correct a factual

                                                                                      4 misstatement in Defendant’s Reply to the Motion to Dismiss Plaintiff’s Complaint.

                                                                                      5 Doc. 15.

                                                                                      6        Mrs. Pehoviack files this Ex Parte Application for Leave to File a Sur-Reply
                                                                                      7 because the Secretary’s motion to dismiss is set for hearing in 13 days, and therefore

                                                                                      8 there is not sufficient time to file a regularly noticed motion and have it heard before

                                                                                      9 the hearing on the motion to dismiss set for hearing on July 13, 2020. In the interest

                                                                                     10 of having the Court rule on the pending motion to dismiss based on a factually
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 accurate record, Mrs. Pehoviack files the instant ex parte application.

                                                                                     12 II.    PROCEDURAL BACKGROUND
REED SMITH LLP




                                                                                     13        On June 12, 2020, the Secretary filed a motion to dismiss Mrs. Pehoviack’s
                                                                                     14 Complaint, which is set for hearing on July 13, 2020. Doc. 10. On June 15, 2020,

                                                                                     15 Mrs. Pehoviack filed her opposition to the motion to dismiss. Doc. 13. On June 29,

                                                                                     16 2020, the Secretary filed his reply in support of the motion to dismiss. Doc. 15.

                                                                                     17        On June 30, 2020, counsel for Mrs. Pehoviack advised the Secretary’s counsel,
                                                                                     18 Mrs. Jennifer Jacobs, via email, of the date and substance of this ex parte application.

                                                                                     19 See Declaration of James C. Pistorino (“Pistorino Decl.”). Mrs. Pehoviack’s counsel

                                                                                     20 also inquired whether the Secretary opposes this application. Id. at ¶ 2. On June 30,

                                                                                     21 2020, the Secretary’s counsel indicated that she opposes this application. Id.

                                                                                     22 III.   LEGAL ARGUMENT
                                                                                     23        Under L.R. 7-10, “[a]bsent prior written order of the Court, the opposing party
                                                                                     24 shall not file a response to the reply.” When a party raises new arguments in a reply

                                                                                     25 brief, “the court may permit the other party to counter the new arguments.” Chloe

                                                                                     26 SAS v. Sawabeh Info. Servs. Co., 2015 WL 12734005, at *1 (C.D. Cal. Jun. 3, 2015)

                                                                                     27 (quoting Jordan v. Terhune, 2009 WL 276764, *3) (E.D. Cal. Feb. 5, 2009)). Courts

                                                                                     28                                      -2–
                                                                                          PLAINTIFF’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN RESPONSE
                                                                                                          TO DEFENDANT’S REPLY TO MOTION TO DISMISS
                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 3 of 15 Page ID #:112



                                                                                      1 may also exercise their discretion to grant leave to file a sur-reply to correct factual

                                                                                      2 misstatements in the opposing party’s brief. See Prather v. AT&T Inc., 996 F Supp.

                                                                                      3 2d 861, 865, n.2 (N.D. Cal. 2013) (granting motion for leave to file sur-reply to

                                                                                      4 correct defense counsel’s mischaracterization of the facts).

                                                                                      5        Here, on June 29, 2020, the Secretary filed his Reply in support of his Motion
                                                                                      6 to Dismiss. Doc. 15. Mrs. Pehoviack believes that the legal issues have been

                                                                                      7 adequately discussed and does not seek to address them here. That said, the

                                                                                      8 Secretary’s Reply contains a statement of fact/law that is false and Mrs. Pehoviack

                                                                                      9 seeks to correct it. In particular, on page 10 of the Reply, the Secretary asserts:

                                                                                     10 “Novocure has no recoupment rights against Pehoviack for the subject claim.” That
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 statement is not correct.

                                                                                     12        As set forth in the proposed Sur-Reply, the Medicare program has what are
REED SMITH LLP




                                                                                     13 called “participating” and “non-participating” providers. See

                                                                                     14 https://www.medicare.gov/your-medicare-costs/part-a-costs/lower-costs-with-

                                                                                     15 assignment. “Participating” providers agree to accept whatever Medicare pays (or

                                                                                     16 does not pay) for a claim and to not seek further reimbursement. Thus, if a

                                                                                     17 “participating” provider charges $500 for a service but Medicare only pays $300, the

                                                                                     18 provider agrees not to seek the remaining $200 from the beneficiary. Likewise, if

                                                                                     19 Medicare completely denies a claim, then (subject to 42 U.S.C. § 1395pp), the

                                                                                     20 provider will receive nothing.

                                                                                     21        By contrast, “non-participating” providers have made no such commitments. If
                                                                                     22 Medicare pays a claim but pays less than what is charged by the “non-participating”

                                                                                     23 provider, the provider can seek the balance from the beneficiary. Likewise, if

                                                                                     24 Medicare completely denies a claim, the provider can seek the balance from the

                                                                                     25 beneficiary. See Exhibit A.

                                                                                     26

                                                                                     27

                                                                                     28                                      -3–
                                                                                          PLAINTIFF’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN RESPONSE
                                                                                                          TO DEFENDANT’S REPLY TO MOTION TO DISMISS
                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 4 of 15 Page ID #:113



                                                                                      1        Novocure is a “non-participating” provider. See Exhibit 1 to Proposed Sur-
                                                                                      2 Reply. As such, Novocure can seek recoupment from Mrs. Pehoviack for any amount

                                                                                      3 not paid by Medicare.

                                                                                      4

                                                                                      5 IV.    CONCLUSION
                                                                                      6        For the foregoing reasons, Mrs. Pehoviack respectfully requests that the Court
                                                                                      7 grant her leave to file a sur-reply attached hereto as Exhibit A.

                                                                                      8

                                                                                      9

                                                                                     10
                                                                                          Dated: July 1, 2020
                 A limited liability partnership formed in the State of Delaware




                                                                                     11                                            REED SMITH LLP
                                                                                     12
REED SMITH LLP




                                                                                                                                     /s/
                                                                                     13                                            FARAH TABIBKHOEI
                                                                                     14                                                - and-
                                                                                     15                                            PARRISH LAW OFFICES
                                                                                     16

                                                                                     17
                                                                                                                                     /s/
                                                                                                                                   JAMES C. PISTORINO
                                                                                     18

                                                                                     19                                            Attorneys for Plaintiff Linda Pehoviack

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28                                      -4–
                                                                                          PLAINTIFF’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN RESPONSE
                                                                                                          TO DEFENDANT’S REPLY TO MOTION TO DISMISS
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 5 of 15 Page ID #:114




                          EXHIBIT A
                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 6 of 15 Page ID #:115



                                                                                      1 Farah Tabibkhoei (SBN 266312)
                                                                                          REED SMITH LLP
                                                                                      2 355 S. Grand. Ave. Suite 2900
                                                                                          Los Angeles, CA 90071
                                                                                      3 Telephone: (213) 457-8219
                                                                                          Fax: (213) 457-8080
                                                                                      4 Email: FTabibkhoei@reedsmith.com

                                                                                      5 James C. Pistorino (SBN 226496)
                                                                                          PARRISH LAW OFFICES
                                                                                      6 224 Lexington Dr.
                                                                                          Menlo Park, CA 94025-2910
                                                                                      7 Telephone: (650) 400-0043
                                                                                          Email: james@dparrishlaw.com
                                                                                      8 Attorneys for Plaintiff Linda Pehoviack

                                                                                      9                     IN THE UNITED STATES DISTRICT COURT
                                                                                     10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                     11   LINDA PEHOVIACK, an individual,           Case No. 8:20-cv-00661-DOC-KES
                                                                                     12                                             MRS. PEHOVIACK’S
                                                                                                            Plaintiff,
                                                                                                                                    [PROPOSED] SUR-REPLY IN
REED SMITH LLP




                                                                                     13                                             RESPONSE TO DEFENDANT’S
                                                                                                v.                                  REPLY TO MOTION TO
                                                                                     14                                             DISMISS
                                                                                          ALEX AZAR, in his capacity as Secretary
                                                                                     15
                                                                                          of the UNITED STATES DEPARTMENT
                                                                                     16   OF HEALTH AND HUMAN SERVICES,
                                                                                     17                         Defendant.
                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28

                                                                                          MRS. PEHOVIACK’S [PROPOSED] SUR-REPLY IN RESPONSE TO DEFENDANT’S REPLY
                                                                                                                   TO MOTION TO DISMISS
                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 7 of 15 Page ID #:116



                                                                                      1        On June 29, 2020, the Secretary filed his Reply in support of his Motion to
                                                                                      2 Dismiss. Doc. 15. Mrs. Pehoviack believes that the legal issues have been adequately

                                                                                      3 discussed and does not seek to address them here. That said, the Secretary’s Reply

                                                                                      4 contains a statement of fact/law that is false and Mrs. Pehoviack seeks to correct it. In

                                                                                      5 particular, on page 10 of the Reply, the Secretary asserts: “Novocure has no

                                                                                      6 recoupment rights against Pehoviack for the subject claim.” That statement is not

                                                                                      7 correct.

                                                                                      8        The Medicare program has what are called “participating” and “non-
                                                                                      9 participating” providers. See https://www.medicare.gov/your-medicare-costs/part-a-

                                                                                     10 costs/lower-costs-with-assignment. “Participating” providers agree to accept
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 whatever Medicare pays (or does not pay) for a claim and to not seek further

                                                                                     12 reimbursement. Thus, if a “participating” provider charges $500 for a service but
REED SMITH LLP




                                                                                     13 Medicare only pays $300, the provider agrees not to seek the remaining $200 from the

                                                                                     14 beneficiary. Likewise, if Medicare completely denies a claim, then (subject to 42

                                                                                     15 U.S.C. § 1395pp), the provider will receive nothing.

                                                                                     16        By contrast, “non-participating” providers have made no such commitments. If
                                                                                     17 Medicare pays a claim but pays less than what is charged by the “non-participating”

                                                                                     18 provider, the provider can seek the balance from the beneficiary. Likewise, if

                                                                                     19 Medicare completely denies a claim, the provider can seek the balance from the

                                                                                     20 beneficiary.

                                                                                     21        Novocure is a “non-participating” provider. See Exhibit 1. As such, Novocure
                                                                                     22 can seek recoupment from Mrs. Pehoviack for any amount not paid by Medicare.

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                            -1-
                                                                                          MRS. PEHOVIACK’S [PROPOSED] SUR-REPLY IN RESPONSE TO DEFENDANT’S REPLY
                                                                                                                   TO MOTION TO DISMISS
                                                                                   Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 8 of 15 Page ID #:117



                                                                                      1   Dated: July 1, 2020
                                                                                                                              REED SMITH LLP
                                                                                      2

                                                                                      3                                         /s/
                                                                                                                              FARAH TABIBKHOEI
                                                                                      4
                                                                                                                                 - and-
                                                                                      5
                                                                                                                              PARRISH LAW OFFICES
                                                                                      6

                                                                                      7                                         /s/
                                                                                                                              JAMES C. PISTORINO
                                                                                      8

                                                                                      9                                       Attorneys for Plaintiff Linda Pehoviack
                                                                                     10
                 A limited liability partnership formed in the State of Delaware




                                                                                     11

                                                                                     12
REED SMITH LLP




                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                            -2-
                                                                                          MRS. PEHOVIACK’S [PROPOSED] SUR-REPLY IN RESPONSE TO DEFENDANT’S REPLY
                                                                                                                   TO MOTION TO DISMISS
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 9 of 15 Page ID #:118




                          EXHIBIT 1
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 10 of 15 Page ID #:119
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 11 of 15 Page ID #:120
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 12 of 15 Page ID #:121
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 13 of 15 Page ID #:122
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 14 of 15 Page ID #:123
Case 8:20-cv-00661-DOC-KES Document 16 Filed 07/01/20 Page 15 of 15 Page ID #:124
